DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 18-34 are pending. Claims 29-34 are withdrawn. Claim 18 has been amended. The prior art rejection is revised in view of the amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claude (FR 2570580, all citations to the specification are to the included translation) in view of Kilgore (US 6,497,786) and Guilhem (US 2017/0182757).
Regarding claim 18, Claude discloses a method of moulding a mouldable reinforcing element of an item of footwear (buttresses, page 1) comprising the steps of: 
providing a microwave heatable mouldable reinforcing element and locating said element at an appropriate location as part of an item of footwear (components located as desired on the shoe, p. 4); positioning the item of footwear on a last  (form G, p. 4, Fig. 7) to hold the item of footwear in an appropriate shape (shaping and assembly, p. 4); and then locating the item of footwear, within a microwave chamber, producing a microwave field within the microwave chamber and thereby heating the mouldable reinforcing element to a temperature at which it is 
	Claude teaches a method substantially as claimed. Claude teaches that the configuration of microwave ovens for the manufacture of a shoe is in no way limited (p. 5). Claude also teaches that the enclosure and doors of the oven stop microwaves. Claude does not teach locating the item of footwear within a microwave chamber through a door in a side of the microwave chamber, closing the door to seal the microwave chamber, producing a microwave field contained within the microwave chamber and turning off the microwave field, opening the door to unseal the chamber, and then removing the item of footwear from the chamber through the door, wherein the microwave chamber comprises an outer faraday cage.
	However, in the same field of endeavor of microwaving plastic for manufacturing shoes, Kilgore teaches locating the item of footwear within a microwave chamber, producing a microwave field contained within the microwave chamber and turning off the microwave field, and then removing the item of footwear from the chamber through the door (col. 12 ll. 52-57, Fig. 5).
	Additionally, in the same field of endeavor of microwaving plastic with fabric, Guilhem teaches locating the item within a microwave chamber through a door in a side of the microwave chamber (guillotine door permitting introduction of the item, [0017]), closing the door to seal the microwave chamber (not powered when opened, [0017]), producing a microwave field contained within the microwave chamber ([0017]) and turning off the microwave field (off before door is opened, [0017]), opening the door to unseal the chamber 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Claude to put the item of footwear in a batch oven because p. 5 of Claude teaches that the configuration of the oven is in no way limited by that disclosure, Kilgore teaches a batch method (col. 12 ll. 52-57, Fig. 5) for producing shoes, and [0016] of Guilhem teaches using a Faraday cage with doors to avoid any leakage of electromagnetic waves for the safety of the employees working with or in proximity to the machine.
Regarding claim 19, Claude as modified teaches wherein the mouldable reinforcing element is a heel counter and the appropriate location is a back part of the item of footwear (heels, p. 5).  
Regarding claim 20, Claude as modified teaches wherein the mouldable reinforcing element is a toe puff and the appropriate location is a front part of the item of footwear (all components of a shoe, p. 5).  
Regarding claim 21, Claude as modified teaches wherein the item of footwear is located on a movable mount within the microwave chamber and during heating the mount is moved within the chamber to move the item of footwear relative to the microwave chamber (movement of structure on conveyor belt E as items move, p. 4, Figs. 4-5).  
Regarding claim 22, Claude as modified teaches wherein the mount is rotated during heating (structure on conveyor belt E as conveyor belt E rotates, p. 4, Figs. 4-5).  
.  

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claude (FR 2570580) in view of Kilgore (US 6,497,786) and Guilhem (US 2017/0182757) as applied to claim 22 above, and further in view of Gerling (US 4,176,268).
	Regarding claim 23, Claude in view of Kilgore and Guilhem teaches a method substantially as claimed. Claude in view of Guilhem does not teach wherein the mount is oscillated during heating.
	However, in the same field of endeavor of microwave ovens, Gerling teaches wherein the mount is oscillated during heating (col. 4 ll. 61-64).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Claude in view of Guilhem to oscillate the conveyor belt E because col. 4 ll. 61-64 of Gerling teaches that oscillating results in more uniform heating. As modified, oscillated the conveyor belt E would result in oscillating the structure on conveyor belt E as items move.
Regarding claim 24, Claude in view of Kilgore, Guilhem, and Gerling teaches wherein the mount is oscillated or rotated asymmetrically within the chamber (abstract of Gerling, intermittent movement of conveyance for the oscillation constitutes asymmetric oscillation/rotation).   

s 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claude (FR 2570580) in view of Kilgore (US 6,497,786) and Guilhem (US 2017/0182757) as applied to claim 18 above, and further in view of Cooper (US 2014/0197163).
	Regarding claim 25, Claude in view of Kilgore and Guilhem teaches a method substantially as claimed. Claude in view of Kilgore and Guilhem does not disclose wherein the microwave field within which the item of footwear is located is not stationary.
	However, in the same field of endeavor of microwave ovens, Cooper teaches wherein the microwave field within which the item is located is not stationary (mode stirrer that moves the microwave field, abstract, [0006]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Claude to utilize the mode stirrer of Cooper because the abstract of Cooper teaches that a mode stirrer, by altering a microwave field, improves the evenness of microwave heating.
Regarding claim 26, Claude in view of Kilgore, Guilhem, and Cooper teaches wherein the microwave field is moved relative to the item of footwear using at least one mode stirrer (as modified, mode stirrer of Cooper, abstract).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claude (FR 2570580) in view of Kilgore (US 6,497,786) and Guilhem (US 2017/0182757) as applied to claim 18 above, and further in view of Darland (US 2016/0374435).
Regarding claim 28, Claude in view of Kilgore and Guilhem teaches a method substantially as claimed. Claude is not explicit about whether the last is formed of a microwave transparent material.
	However, in the same field of endeavor of using microwaves for manufacturing shoes, Darland teaches wherein the last is formed of a microwave transparent material (tool 600 comprises a microwave transparent material, [0039-40], Fig. 6)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified form G of Claude in view of Kilgore and Guilhem to be formed of a microwave transparent material as taught by Darland because the abstract of Darland teaches that microwave transparent materials permit microwaves to pass through and direct heating on target components, not the last.

Response to Arguments
Applicant’s arguments, see Remarks, filed September 1st, 2020, with respect to the rejection(s) of claim(s) 18-28 under 35 US 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kilgore (US 6,497,786).
As noted above, the rejections have been modified in view of Kilgore such that the conveyor belt structure of Claude is within a batch oven to surround it with the faraday cage of Guilhem with guillotine doors and still operate with all three magnetrons (p. 4 of Claude). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                     

/MARC C HOWELL/Primary Examiner, Art Unit 1774